                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

PEGGY C. PERSIK,
                  Plaintiff,
      v.                                          Case No. 18-cv-1252-pp
COMMISSIONER OF SOCIAL SECURITY,
                  Defendant.


  ORDER APPROVING JOINT MOTION FOR REMAND (DKT. NO. 20), AND
  REMANDING CASE FOR FURTHER PROCEEDINGS UNDER SENTENCE
                   FOUR OF 42 U.S.C. §405(g)


      On March 21, 2019, the parties filed a joint stipulation and motion for

remand for further proceedings pursuant to sentence four of 42 U.S.C. §405(g).

Dkt. No. 20. The court APPROVES the stipulation, GRANTS the motion for

remand, and ORDERS that:

      The Commissioner of Social Security’s denial of benefits is REVERSED,

and the case is REMANDED to the Commissioner. On judicial remand, the

Appeals Council will remand the matter to an Administrative Law Judge to

develop the administrative record as necessary, offer the plaintiff a new

hearing, and issue a new decision.

      Dated in Milwaukee, Wisconsin this 26th day of March, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge



                                        1
